 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN PENN BIVENS,                                   No. 2:18-CV-2671-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    MARCO RODRIGUEZ, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are plaintiff’s motions for leave to amend (Docs. 26

19   and 28). Also before the court is plaintiff’s motion for issuance of a subpoena form (Doc. 18).

20                  The Federal Rules of Civil Procedure provide that a party may amend his or her

21   pleading once as a matter of course within 21 days of serving the pleading or, if the pleading is

22   one to which a responsive pleading is required, within 21 days after service of the responsive

23   pleading, see Fed. R. Civ. P. 15(a)(1)(A), or within 21 days after service of a motion under Rule

24   12(b), (e), or (f) of the rules, whichever time is earlier, see Fed. R. Civ. P. 15(a)(1)(B). In all

25   other situations, a party’s pleadings may only be amended upon leave of court or stipulation of all

26   the parties. See Fed. R. Civ. P. 15(a)(2).

27   ///

28   ///
                                                         1
 1                  In this case, defendant Sarabia filed a motion to dismiss plaintiff’s original

 2   complaint pursuant to Rule 12(b)(6) on February 5, 2019. Plaintiff filed his motions for leave to

 3   amend on February 13, 2019, and February 15, 2019. A first amended complaint was filed on

 4   February 21, 2019. Because plaintiff filed his first amended complaint within 21 days of the date

 5   defendant’s Rule 12(b)(6) motion was filed, plaintiff’s first amended complaint must be

 6   considered filed as of right pursuant to Federal Rule of Civil Procedure 15(a)(1)(B). Leave of

 7   court is, therefore, unnecessary and plaintiff’s motions will be denied for this reason.

 8                  This action now proceeds on plaintiff’s first amended complaint, filed on February

 9   21, 2019 (Doc. 29). Because defendant’s motion to dismiss challenges a pleading which has been

10   superseded by amendment, his motion will be disregarded without prejudice to defendant’s right

11   to challenge plaintiff’s first amended complaint.

12                  The court is required to screen complaints brought by prisoners seeking relief

13   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

14   § 1915A(a). As with the original complaint, in the first amended complaint plaintiff claims

15   defendants used excessive force against him during the course of an arrest following a high-speed

16   car chase. The first amended complaint appears to state a cognizable claim for relief pursuant to

17   42 U.S.C. § 1983 and 28 U.S.C. § 1915A(b). If the allegations are proven, plaintiff has a

18   reasonable opportunity to prevail on the merits of this action.

19                  Finally, plaintiff’s motion or issuance of a subpoena form will be granted.

20                  Accordingly, IT IS HEREBY ORDERED that:
21                  1.      Plaintiff’s motions for leave to amend (Docs. 26 and 28) are denied as

22   unnecessary;

23                  2.      This action proceeds on plaintiff’s first amended complaint filed on

24   February 21, 2019;

25                  3.      The court authorizes service of the first amended complaint on the

26   following defendant(s):
27                                  MARCO RODRIGUEZ, and

28                                  CHRIS SARABIA;
                                                         2
 1                  4.      The court’s February 28, 2019, order directing defendant Rodriguez’ to file

 2   a response to the original complaint (Doc. 25) is vacated;

 3                  5.      Defendants shall file a response to the first amended complaint within 30

 4   days of the date of this order;

 5                  6.      Defendant Sarabia’s motion to dismiss (Doc. 20) is disregarded and the

 6   Clerk of the Court is directed to terminate the matter as a pending motion;

 7                  7.      The Clerk of the Court is directed to serve a copy of plaintiff’s first

 8   amended complaint (Doc. 29) on defendants; and

 9                  8.      Plaintiff’s motion or issuance of a subpoena form (Doc. 18) is granted and

10   the Clerk of the Court is directed to forward to plaintiff a blank subpoena form.

11

12

13   Dated: March 26, 2019
                                                            ____________________________________
14                                                          DENNIS M. COTA
15                                                          UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
